Exhibit 10.1

Execution Version

* THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
BY “[REDACTED]”.

LIMITED LIABILITY COMPANY AGREEMENT

OF

KEYSTONE MIDSTREAM SERVICES, LLC

A DELAWARE LIMITED LIABILITY COMPANY

EFFECTIVE AS OF DECEMBER 21, 2009

THE INTERESTS DESCRIBED AND REPRESENTED BY THIS LIMITED LIABILITY COMPANY
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS (THE “SECURITIES LAWS”) AND MAY BE
RESTRICTED SECURITIES AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES
LAWS. TO THE EXTENT THE INTERESTS CONSTITUTE SECURITIES UNDER THE SECURITIES
LAWS, THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION UNDER
THE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES LAWS, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1       DEFINITIONS    1 ARTICLE 2       FORMATION OF
COMPANY    1

2.1

  Formation    1

2.2

  Name    1

2.3

  Principal Office    1

2.4

  Registered Agent and Registered Office    1

2.5

  Term    1

2.6

  No State-Law Partnership    1 ARTICLE 3       BUSINESS OF COMPANY    2
ARTICLE 4       NAMES AND ADDRESSES OF EQUITY OWNERS    2

4.1

  Members    2

4.2

  Economic Interest Owners    2 ARTICLE 5       RIGHTS AND DUTIES OF MANAGER   
2

5.1

  Management    2

5.2

  Number, Tenure and Qualifications    3

5.3

  Certain Powers of the Manager    3

5.4

  Limitations on Authority    4

5.5

  Liability for Certain Acts    6

5.6

  Manager and Members Have No Exclusive Duty to Company    6

5.7

  Indemnity of the Manager, Employees and Other Agents    6

5.8

  Resignation    7

5.9

  Removal    7

5.10

  Vacancies    7

5.11

  Compensation, Reimbursement    7

5.12

  Annual Plan    7

5.13

  Right to Rely on the Manager    9 ARTICLE 6       RIGHTS AND OBLIGATIONS OF
EQUITY OWNERS    9

6.1

  Limitation of Liability    9

6.2

  Equity Owners Have No Agency Authority    9

6.3

  Priority and Return of Capital    9

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page ARTICLE 7       ACTIONS OF MEMBERS    9

7.1

  Member Approval    9

7.2

  Member Meetings    10

7.3

  Quarterly Meetings    10 ARTICLE 8       CONTRIBUTIONS TO THE COMPANY AND
CAPITAL ACCOUNTS    10

8.1

  Members’ Capital Contributions    10

8.2

  Additional Contributions    10

8.3

  Remedies for Non-Payment of Capital Contributions    10

8.4

  Capital Accounts    11

8.5

  Withdrawal or Reduction of Equity Owners’ Contributions to Capital    12
ARTICLE 9       ALLOCATIONS, INCOME TAX, DISTRIBUTIONS, ELECTIONS AND REPORTS   
13

9.1

  Allocations of Profits and Losses from Operations    13

9.2

  Special Allocations to Capital Accounts    13

9.3

  Credit or Charge to Capital Accounts    15

9.4

  Distributions    15

9.5

  Withholding    15

9.6

  Limitation Upon Distributions    15

9.7

  Interest on and Return of Capital Contributions    15

9.8

  Loans to Company    16

9.9

  Returns and Other Elections    16

9.10

  Financial Statements    16

9.11

  Tax Matters Partner    16

9.12

  Certain Allocations for Income Tax (But Not Book Capital Account) Purposes   
17 ARTICLE 10       NON-COMPETITION    17

10.1

  Company Restrictions    17

10.2

  Equity Interest Owner Restrictions    17

10.3

  Fees Charged to Rex    17

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page ARTICLE 11       TRANSFERABILITY    18

11.1

  General    18

11.2

  Conditions to Recognition of Transferee    18

11.3

  Transferee Not Member in Absence of Consent    19

11.4

  [REDACTED]*    20 ARTICLE 12       ISSUANCE OF MEMBERSHIP INTERESTS OR
ECONOMIC INTERESTS    20

12.1

  Issuance of Additional Membership Interests    20

12.2

  Part Year Allocations With Respect to New Equity Owners    20 ARTICLE 13  
    DISSOLUTION AND TERMINATION    20

13.1

  Dissolution    20

13.2

  Effect of Dissolution    21

13.3

  Winding Up, Liquidation and Distribution of Assets    21

13.4

  Filing or Recording Statements    22

13.5

  Return of Contribution Nonrecourse to Other Equity Owners    23 ARTICLE 14  
    BOOKS AND RECORDS    23

14.1

  Accounting Period    23

14.2

  Accounting Principles    23

14.3

  Books of Account and Records    23

14.4

  List of Equity Owners    24

14.5

  Audits    24 ARTICLE 15       DISPUTES    24

15.1

  Dispute Resolution    24

15.2

  Executive Mediation    25

15.3

  Arbitration    25 ARTICLE 16       MISCELLANEOUS PROVISIONS    26

16.1

  Notices    26

16.2

  Application of Delaware Law    26

16.3

  Waiver of Action for Partition    26

16.4

  Amendments    26

16.5

  Execution of Additional Instruments    26

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

16.6

  Construction    26

16.7

  Effect of Inconsistencies with the Act    26

16.8

  Waivers    27

16.9

  Rights and Remedies Cumulative    27

16.10

  Attorneys’ Fees    27

16.11

  Severability    27

16.12

  Heirs, Successors, and Assigns    27

16.13

  Creditors    27

16.14

  Counterparts; Facsimile/PDF    27

16.15

  Oral Representations    28

16.16

  Investment Representations    28

16.17

  Representations and Warranties    28

 

-iv-



--------------------------------------------------------------------------------

This Agreement is made and entered into as of the Effective Date, by and among
the Company, each of the Members whose signatures appear on the signature page
hereof (the “Initial Members”) and each Person who subsequently becomes an
Equity Owner. In consideration of the mutual covenants contained herein and for
other good and valuable consideration, the Company and the Members (and each
Person who subsequently becomes an Equity Owner) hereby agree as follows:

ARTICLE 1

DEFINITIONS

Unless the context otherwise specifies or requires, capitalized terms used
herein that are not otherwise defined in the text of this Agreement shall have
the respective meanings assigned thereto in Addendum I, attached hereto and
incorporated herein by reference, for all purposes of this Agreement (such
definitions to be equally applicable to both the singular and the plural forms
and any other grammatical variation of the terms defined). Unless otherwise
specified, all references herein to Articles or Sections are to Articles or
Sections of this Agreement.

ARTICLE 2

FORMATION OF COMPANY

2.1 Formation. On December 7, 2009, Charles Wilkinson, the organizer, organized
a limited liability company pursuant to the Act by executing and delivering the
Certificate of Formation to the Secretary of State in accordance with and
pursuant to the Act. The Company and the Equity Owners hereby forever discharge
the organizer, and the organizer shall be indemnified by the Company and the
Equity Owners, from and against any expense or liability actually incurred by
the organizer by reason of having been the organizer of the Company.

2.2 Name. The name of the Company is Keystone Midstream Services, LLC.

2.3 Principal Office. The principal office of the Company shall be the address
of the Manager as set forth on Exhibit 4.1. The Company may locate its places of
business at any other place or places as the Manager may from time to time deem
advisable.

2.4 Registered Agent and Registered Office. The Company’s initial registered
office and the name of the registered agent at such address shall be as set
forth in the Certificate of Formation. The registered office and registered
agent may be changed from time to time by the Manager by making an appropriate
filing regarding such change in the address of the new registered office or the
name of the new registered agent with the Secretary of State pursuant to the
Act.

2.5 Term. The Company shall continue in existence until it dissolves in
accordance with the provisions of this Agreement or the Act.

2.6 No State-Law Partnership. The Equity Owners intend that the Company not be a
partnership (including a limited partnership) or joint venture, and that no
Equity Owner be a partner or joint venturer of any other Equity Owner by virtue
of this agreement, for any purposes other than as set forth in the immediately
following sentence, and neither this Agreement nor any document entered into by
the Company or any Equity Owner shall be construed to suggest

 

1



--------------------------------------------------------------------------------

otherwise. The Equity Owners intend that the Company shall be treated as a
partnership for federal and, if applicable, state or local income tax purposes,
and the Company and each Equity Owner shall file all tax returns and shall
otherwise take all tax and financial reporting positions in a manner consistent
with such treatment. Each Equity Owner (in its capacity as Equity Owner) hereby
disclaims, to the maximum extent permitted by applicable law, all partner
fiduciary duties or obligations it may owe in its capacity as Equity Owner.

ARTICLE 3

BUSINESS OF COMPANY

The business of the Company shall be:

(a) To acquire, construct, design, install, improve, manage, operate and dispose
of gas processing plants, gas gathering lines, inlet and residual compression
equipment, and associated facilities.

(b) To accomplish any lawful business which at any time appears conducive to or
expedient for the protection or benefit of the Company and its assets to
accomplish the foregoing.

(c) To exercise all other powers necessary to or reasonably connected with the
Company’s business that may be legally exercised by limited liability companies
under the Act to accomplish the foregoing.

(d) To engage in all activities necessary, customary, convenient, or incident to
any of the foregoing.

ARTICLE 4

NAMES AND ADDRESSES OF EQUITY OWNERS

4.1 Members. The names and addresses of the Members are as set forth on the
attached Exhibit 4.1, which may be amended and restated by the Manager at any
time if it should receive updated information about the identity or addresses of
the Members as permitted elsewhere in this Agreement.

4.2 Economic Interest Owners. The names and addresses of the Economic Interest
Owners are as set forth on the attached Exhibit 4.2, which maybe amended and
restated by the Manager at any time if it should receive updated information
about the identity or addresses of the Economic Interest Owners as permitted
elsewhere in this Agreement.

ARTICLE 5

RIGHTS AND DUTIES OF MANAGER

5.1 Management. The business and affairs of the Company shall be managed by its
Manager. Except as otherwise provided herein or under applicable law, as to all
matters within the ordinary course of business, the Manager shall have full and
complete authority, power, and discretion to manage and control the business,
affairs and Properties of the Company, to make all decisions regarding those
matters and to perform any and all other acts and activities customary

 

2



--------------------------------------------------------------------------------

or incident to the management of the Company’s business. Unless authorized to do
so by this Agreement or by the Manager, no attorney-in-fact, employee, or other
agent of the Company shall have any power or authority to bind the Company in
any way, to pledge its credit, or to render it liable for any purpose.

5.2 Number, Tenure and Qualifications. There shall be one Manager and the
initial Manager shall be Stonehenge. The Manager shall hold office until such
Manager resigns pursuant to Section 5.8 or is removed pursuant to Section 5.9.
The Manager need not be a resident of Delaware but must be a Member.

5.3 Certain Powers of the Manager. Without limiting the generality of
Section 5.1 but subject to the limitations of Section 5.4 and the limitation
that any action be within the scope of the business (as described in Article 3)
and the scope of the Annual Plan (or within the last sentence of Section 5.12(a)
or the thresholds provided in Sections 5.4(c) and 5.4(h) as to applicable line
items or the Annual Plan as a whole), the Manager shall have power and
authority, on behalf of the Company, to:

(a) Acquire property from any Person, in one acquisition or a series of
acquisitions, as the Manager may determine; provided that if such Person is the
Manager or an Equity Owner or an Affiliate of either, such acquisition may not
be effected without Approval of all the Members;

(b) Borrow money for the Company from banks, other lending institutions, the
Manager, Equity Owners, or Affiliates of the Manager or the Equity Owners on
such terms, and in such amounts, as have been approved in the Annual Plan and,
in connection therewith, Hypothecate any or all of the Company Property to
secure repayment of the borrowed sums;

(c) Purchase liability and other insurance to protect the Company’s property and
business in such amount and on such terms as approved in the Annual Plan;

(d) Hold and own any Company real or personal properties in the name of the
Company;

(e) Invest any Company funds in accordance with the Annual Plan (by way of
example but not limitation) in time deposits, short-term governmental
obligations, commercial paper, or other investments, irrespective of whether
they qualify as appropriate fiduciary types of investments;

(f) Execute all instruments and documents, including checks, drafts, notes and
other negotiable instruments; mortgages or deeds of trust; security agreements;
financing statements; documents providing for the acquisition, mortgage, or
disposition of Company Property; assignments; bills of sale; leases; partnership
agreements; operating (or limited liability company) agreements of other limited
liability companies; and any other instruments or documents necessary, in the
opinion of the Manager, to the conduct of the business of the Company, including
modifications and amendments thereto;

 

3



--------------------------------------------------------------------------------

(g) Employ accountants, legal counsel, managing agents, other experts, employees
and independent contractors to perform services for the Company and compensate
them from Company funds;

(h) Execute any other agreement on behalf of the Company with any other Person,
in the ordinary course of business, for any purpose and in such form as the
Manager may approve;

(i) Execute and file such other instruments, documents, and certificates which
may from time to time be required by the laws of Delaware or any other
jurisdiction in which the Company shall determine to do business, or any
political subdivision or agency thereof, to effectuate, implement, continue, and
defend the valid existence of the Company;

(j) Open bank accounts in the name of the Company and be the sole signatory
thereon unless the Manager determines otherwise; and

(k) Do and perform all other acts as may be necessary or appropriate to the
conduct of the Company’s business in the ordinary course.

5.4 Limitations on Authority. Notwithstanding any other provision of this
Agreement, the Manager shall not cause or commit the Company to take any action
below (except as provided in the last sentence of Section 5.12(a)) without the
Approval of all of the Members:

(a) Selling or otherwise disposing of all or substantially all of the Company
Property or any Company Property other than in the ordinary course of business;

(b) Making any agreement to sell or otherwise dispose of one hundred percent
(100%) of the equity interest of the Company;

(c) Incurring or refinancing any indebtedness for money borrowed or any
liability, whether secured or unsecured (including any indebtedness for money
borrowed from an Equity Owner, the Manager or an Affiliate of either), if, after
such financing, the indebtedness exceeds the applicable line item in the then
effective Annual Plan by 10% or the aggregate indebtedness of the Company would
exceed the aggregate indebtedness provided for in the then-effective Annual Plan
by 10%;

(d) Incurring any single expenditure in excess of $100,000 (the Approval of a
Annual Plan including such an expenditure shall constitute Approval of the
expenditure);

(e) Requiring the Company to maintain Reserves in excess of the aggregate
anticipated capital expenditures for the next twelve-month period as set forth
in the current Annual Capital Budget without the unanimous written Approval of
the Members (the Approval of a Annual Plan including a Reserve that exceeds such
aggregate anticipated capital expenditures shall constitute Approval of such
Reserve);

 

4



--------------------------------------------------------------------------------

(f) Entering into any Material Contract, including marketing agreements, volume
commitments, firm capacity commitments, or hedging contracts;

(g) Hiring any employees or appointing any officers of the Company or providing
for any compensation to the Manager;

(h) Making any single expenditure or series of related expenditures (whether in
the nature of a capital improvement, repair, alteration or change or in the
nature of an operating expenditure) if such expenditure or series of related
expenditures exceeds the applicable line item in the then effective Annual Plan
by 20% or the aggregate indebtedness of the Company would exceed the aggregate
indebtedness provided for in the then-effective Annual Plan by 10%;

(i) Lending money to or guarantying or becoming surety for the obligations of
any Person (other than accounts receivables arising in the ordinary course of
the Company’s operations);

(j) Instituting any lawsuit or arbitration proceeding, however any lawsuit or
arbitration proceeding against any Member may be instituted without the approval
of that Member;

(k) Compromising or settling any claim against or inuring to the benefit of the
Company;

(l) Causing the Company to be a party to a Reorganization;

(m) Causing the Company to commence a voluntary case as debtor under the United
States Bankruptcy Code;

(n) Except as provided in Section 8.3, incurring any indebtedness for money
borrowed from the Manager, any Equity Owner, or an Affiliate of either;

(o) Entering into or amending any contract to gather, transport, process, or
treat gas or any other substance with the Manager, any Equity Owner or an
Affiliate of either;

(p) Admit any Person as a Member;

(q) Issue any Membership Interests or create any new Membership Interests in the
Company;

(r) Consolidate, sub-divide or convert any of the Company’s Membership
Interests;

(s) Cause the Company to merge, consolidate or enter into any business
combination with any other Person;

 

5



--------------------------------------------------------------------------------

(t) Engage in any business activity that is not within the purpose and nature of
the business to be conducted by the Company as set forth in Article 3;

(u) Make (or permit to be made) any amendment, modification or supplement to the
Annual Plan;

(v) Hire, appoint, or make any material increase in the compensation of (or any
increase in the compensation of) the Manager or any employee of the Company
other than as set forth in the Annual Plan; or

(w) Enter into any contract with the Manager or its Affiliates.

The Company, the Manager, and the Equity Owners shall comply at all times with
all U.S. Government Controls.

5.5 Liability for Certain Acts.

(a) The Manager does not, in any way, guarantee the return of the Equity Owners’
Capital Contributions or a profit for the Equity Owners from the operations of
the Company or otherwise.

(b) No Manager and no Affiliate of a Manager shall be liable to the Company or
to any Equity Owner for any loss or damage sustained by the Company or any
Equity Owner (or successor thereto), except to the extent, if any, that the loss
or damage shall have been the result of gross negligence, fraud, deceit or
willful misconduct by such Manager or by such Affiliate of a Manager.

5.6 Manager and Members Have No Exclusive Duty to Company. Subject to the terms
of Section 10.2, the Manager, the Members, and their Affiliates shall have no
exclusive duty to act on behalf of the Company, and the Manager, each Member,
and each of their Affiliates may have other business interests and may engage in
other activities in addition to those relating to the Company. Neither the
Company nor any Member shall have any right, by virtue of this Agreement, to
share or participate in any other investments or activities of any other Member,
the Manager, or any of their Affiliates. Subject to the terms of Section 10.2,
neither any Manager, Member, nor any of their Affiliates shall incur any
liability to the Company or to any of the Equity Owners as a result of engaging
in any other business or venture.

5.7 Indemnity of the Manager, Employees and Other Agents.

(a) The Company shall indemnify the Manager and its Affiliates for any loss in
connection with its activities (other than solely in its capacity as an Equity
Owner, if applicable) in connection with the establishment, management or
operations of the Company and advances made for expenses to the maximum extent
permitted under the Act, except to the extent the claim for which
indemnification is sought results from an act or omission for which the Manager
or the Affiliates of such Manager is held liable to the Company or to a Member
under Section 5.5(b). The Company may indemnify its employees and other agents
(other than the Manager) to the fullest extent permitted by law; provided that
such indemnification in any given situation is Approved by all of the Members.

 

6



--------------------------------------------------------------------------------

(b) Expenses (including legal fees and expenses) incurred by the Manager or by
one of its Affiliates in defending any claim, demand, action, suit or proceeding
subject to subsection (a) above shall be paid periodically by the Company, as
they accrue and are payable to third parties, in advance of the final
disposition of such claim, demand, action, suit, or proceeding upon receipt of
an undertaking (which need not be secured) by or on behalf of the Manager to
repay such amount if it shall ultimately be finally determined by a court of
competent jurisdiction and not subject to appeal, that the Manager or such
Affiliate is not entitled to be indemnified by the Company as authorized
hereunder.

5.8 Resignation. The Manager may resign at any time by giving written notice to
the Members. The resignation of the Manager shall take effect upon receipt of
notice thereof or at such later time as shall be specified in such notice; and,
unless otherwise specified therein, the acceptance of such resignation shall not
be necessary to make it effective. The resignation of the Manager shall not
affect the Manager’s rights as a Member and shall not constitute a withdrawal of
a Member.

5.9 Removal. At a meeting called expressly for that purpose, the Manager may be
removed at any time by Approval of all of the Members (including the Manager)
for any reason or for no reason. The Manager shall automatically be removed upon
the Manager’s dissolution or Bankruptcy or if the Manager ceases to be a Member.
The removal of the Manager shall not affect the Manager’s rights as a Member and
shall not constitute a withdrawal of a Member.

5.10 Vacancies. If the Manager resigns or is removed, a new Manager shall be
appointed by the Approval of all of the Members, provided, however, no Member
may vote its Approval in favor of such Manager that resigns or is removed.

5.11 Compensation, Reimbursement. The compensation of the Manager, if any, shall
be as set forth in the Annual Plan, and the Manager shall not be prevented from
receiving such compensation by reason of the fact that it is also a Member. No
Equity Owner shall be entitled to compensation from the Company for services
rendered to the Company as such. Upon the submission of appropriate
documentation, the Manager shall be reimbursed by the Company for reasonable
out-of-pocket expenses incurred on behalf, or at the request, of the Company.

5.12 Annual Plan.

(a) No later than October 1 of each year, the Manager shall prepare a business
plan for the Approval of all of the Members for the next Fiscal Year (the
“Annual Plan”), setting forth as separate budget components: (I) the Annual O&M
Budget, and (II) the Annual Capital Budget. At a minimum, each component of the
Annual Plan shall set out the estimated receipts (including any additional
capital contributions), expenditures (capital, operating and other) and Reserves
of the Company in sufficient detail to provide an estimate of cash flow, capital
proceeds, and other financial requirements of the Company for the next Fiscal
Year. Any such Annual Plan shall also include such other information or other
matters necessary in order to inform the Members of the Company’s

 

7



--------------------------------------------------------------------------------

business and to enable the Members to make an informed decision with respect to
their Approval of such Annual Plan. The Members shall review the proposed Annual
Plan and shall offer any revisions thereto within thirty (30) days. Each
separate budget component of the Annual Plan may be approved independently of
any other budget component and each separate capital project in the Annual
Capital Budget may be approved independently of any other capital project. The
Members shall endeavor to Approve the Annual Plan within seventy-five (75) days.
If the Members are not able to Approve the Annual O&M Budget for any Fiscal Year
within such seventy-five (75) day period, each line item in the Annual O&M
Budget for the next Fiscal Year shall be increased by the percentage increase in
the CPI Index from the first day for which the previous Annual O&M Budget was in
effect to the most recently available CPI Index, and the resulting plan shall be
the Annual O&M Budget for the Fiscal Year. If the CPI Index is discontinued or
revised during the term of this Agreement, such other government index or
computation with which it is replaced shall be used in order to obtain
substantially the same result as would be obtained if the CPI Index had not been
discontinued or revised. If the CPI Index is not replaced with any other
government index or computation, then the Members shall, in good faith, agree on
a suitable substitute. If the Members are not able to Approve any capital
project within the Annual Capital Budget within such seventy-five (75) day
period, the Annual Capital Budget for the next Fiscal Year shall reflect only
those capital expenditures required to complete previously approved capital
projects, and the Manager will not be permitted to make any capital expenditure
with respect to such project that has not been previously approved without the
unanimous written Approval of the Members unless such capital expenditure is
necessary (i) to ensure the efficient, uninterrupted operation of the Company’s
assets (provided that no such capital expenditure may exceed $100,000 and the
Manager will be required to immediately report such capital expenditures to the
Members and include a written justification for such capital expenditure within
3 days of such capital expenditure) or (ii) to remedy an Emergency as determined
by the Manager in its reasonable discretion.

(b) After the Annual Plan for a particular period has been Approved by the
Members and subject to Section 5.4, the Manager shall implement the Annual Plan
and shall be authorized to make only the expenditures and incur only the
obligations provided for therein; provided that the Manager shall be authorized
to make expenditures not contemplated in the Annual Plan if such expenditures
are deemed necessary or appropriate by the Manager and are within the scope of a
Reserve provided in the Annual Plan or within the overages allowed in
Section 5.4(h) and that the Manager shall be authorized to incur or refinance
any indebtedness for money borrowed or any liability if such action is deemed
necessary or appropriate by the Manager and is within the overages allowed in
Section 5.4(c). Notwithstanding the foregoing, the Manager may make any
expenditure or incur any obligation, whether or not such expenditure or
obligation is provided for in an Annual Plan, that is the legal obligation of
the Company and not within the reasonable control of the Manager (e.g., real or
personal property taxes) or that the Manager determines is necessary to address
any Emergency.

 

8



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in Section 5.12, the Company’s
initial Annual Plan has been approved by the Members as of the Effective Date
for the period from the Effective Date through December 31, 2010 and the
requirements of Section 5.12(a) shall begin to operate for the Fiscal Year
beginning January 1, 2011 (i.e., the Annual Plan for 2011 shall be prepared for
the Approval of the Members pursuant to Section 5.12(a) no later than
September 1, 2010). Any Annual Plan and any component or project within the
Annual Plan may be amended, revised, restated or replaced at any time by the
Approval of all of the Members.

5.13 Right to Rely on the Manager. Any Person dealing with the Company may rely
(without duty of further inquiry) upon a certificate signed by the Manager as
to:

(a) The identity of any Manager (past or present) or Equity Owner;

(b) The existence or nonexistence of any fact or facts which constitute a
condition precedent to acts on behalf of the Company by the Manager or which are
in any other manner germane to the affairs of the Company;

(c) The Persons who are authorized to execute and deliver any instrument or
document of the Company; or

(d) Any act or failure to act by the Company or any other matter whatsoever
involving the Company or any Equity Owner.

ARTICLE 6

RIGHTS AND OBLIGATIONS OF EQUITY OWNERS

6.1 Limitation of Liability. Except as otherwise provided by this Agreement and
the non-waivable provisions of the Act, no Equity Owner, including the Manager,
shall be liable for an obligation of the Company solely by reason of being or
acting as an Equity Owner.

6.2 Equity Owners Have No Agency Authority. Except as expressly provided in this
Agreement, the Equity Owners (in their capacity as Equity Owners) shall have no
agency authority on behalf of the Company and may not bind the Company.

6.3 Priority and Return of Capital. Except as may be expressly provided in
Article 9, no Equity Owner shall have priority over any other Equity Owner,
either as to the return of Capital Contributions or as to Profits, Losses or
Distributions; provided, however, that this Section 6.3 shall not apply to loans
(as distinguished from Capital Contributions) that an Equity Owner has made to
the Company.

ARTICLE 7

ACTIONS OF MEMBERS

7.1 Member Approval. Unless otherwise required in this Agreement, Approvals of
the Members may be communicated or reflected orally, electronically, or in
writing, and no action need be taken at a formal meeting. If, however, any
Approval is required to be in writing, such Approval shall be evidenced (i) by a
written consent, which may be executed in separate written counterparts or
(ii) by the Approval of the Members at a meeting. If not done in writing, then
(unless such Approval is required to be in writing) any Approval of the Members
shall be effective when all of the Members communicate their Approval to the
Manager. If, for any reason, a Member must determine its percentage of the
voting rights hereunder, such percentage shall be equal to its Sharing Ratio.

 

9



--------------------------------------------------------------------------------

7.2 Member Meetings. Members may, but are not required to, meet from time to
time on at least five days’ written notice which may be given by the Manager or
by any Member; provided that such notice may be waived by a Member in writing.
All Members must be represented in person or by proxy for a quorum to exist at
any meeting of the Members. Any Member may participate in a meeting by means of
conference telephone (or similar communications equipment provided that all such
persons so participating in such meeting can hear each other at the same time)
and such participation shall constitute presence in person at the meeting. The
foregoing shall constitute the procedure for all meetings of the Members.

7.3 Quarterly Meetings. Unless waived by all the Members, the Members shall meet
at least quarterly to review past operations since the last such meeting and to
plan for future operations for the forthcoming twelve (12) months. The Members
may participate in any meeting by conference telephone or other communications
equipment by which all Persons participating in the meeting can hear each other.

ARTICLE 8

CONTRIBUTIONS TO THE COMPANY AND CAPITAL ACCOUNTS

8.1 Members’ Capital Contributions. Each Member shall contribute such amount as
is set forth in Exhibit 4.1 hereto as its share of the Initial Capital
Contribution. Stonehenge and Rex shall each contribute its Initial Capital
Contribution in accordance with the Contribution Agreement and an assignment
agreement in the form provided for in the Contribution Agreement, to be
effective as of the Effective Date.

8.2 Additional Contributions. From time to time the Manager may issue requests
for Capital Contributions to meet the Company’s cash requirements for
expenditures approved by the Members pursuant to Section 5.4. Each Equity Owner
shall be required to make such additional Capital Contributions as shall be set
forth in the then effective Annual Plan. At any time during a Fiscal Year when
the Annual Plan specifies that additional Capital Contributions will be made or
when the Members have approved an expenditure requiring additional Capital
Contributions pursuant to Section 5.4, the Manager may give written notice to
each Equity Owner of the amount of required additional contribution and the
timing required therefor, and each Equity Owner shall deliver to the Company its
pro rata share thereof (in proportion to the Sharing Ratios of the Equity Owners
on the date such notice is given) in accordance with the timing specified in
such notice. None of the terms, covenants, obligations or rights contained in
this Section 8.2 is or shall be deemed to be for the benefit of any Person other
than the Equity Owners and the Company, and no such third person shall under any
circumstances have any right to compel any actions or payments by the Manager or
the Equity Owners.

8.3 Remedies for Non-Payment of Capital Contributions. If any Equity Owner fails
to make full and timely payment to the Company of any additional Capital
Contribution properly assessed hereunder, then, at the election of the Equity
Owners making full and timely payment of such additional Capital Contribution,
(i) the Sharing Ratio of each Equity Owner will be adjusted to equal the
proportion such Equity Owner’s total Capital Contributions bears to the total
Capital

 

10



--------------------------------------------------------------------------------

Contributions made by all Equity Owners pursuant to this Agreement or (ii) the
amount funded by any Equity Owner who timely satisfies its obligations with
respect to such additional Capital Contribution under Section 8.2 shall not be
treated as a Capital Contribution but, instead, shall be treated as a loan to
the Company. Further, each Equity Owner who has made such additional Capital
Contribution or loan pursuant to the previous sentence shall have the right, at
its election, to make an additional Capital Contribution or loan, as applicable,
to the Company in the amount of the additional Capital Contribution that the
defaulting Equity Owner or Equity Owners failed to contribute. (If two or more
Equity Owners are entitled to and desire to make such an additional Capital
Contribution or loan, they shall share in making the loan in proportion to their
respective Sharing Ratios unless they agree otherwise.) All loans made to the
Company by an Equity Owner pursuant to this Section 8.3 shall bear interest at a
floating rate equal to the lesser of (a) five (5) percentage points higher than
the Prime Rate or (b) the maximum lawful non-usurious rate, and shall be paid in
full prior to any Distributions being made to the Equity Owners. Payments on
such loans owing to two or more Equity Owners shall be allocated and paid in
proportion to the respective unpaid amounts of principal and accrued interest
owing on such loans and, in all cases, shall be applied first toward payment of
accrued unpaid interest. The Manager and any lending Equity Owner shall execute
a promissory note or other loan documentation containing such other commercially
reasonable terms and conditions as mutually agreed by the Manager and such
lending Equity Owner. To the extent the Gross Asset Value of the Company’s
assets are adjusted in connection with a Capital Contribution under this
Section 8.3, the Sharing Ratios as in effect immediately prior to such Capital
Contribution made under this Section 8.3 shall be used for purposes of making
the allocations under paragraph (b) of the definition of Gross Asset Value in
Addendum I.

8.4 Capital Accounts.

(a) A separate Capital Account shall be maintained for each Equity Owner. Each
Equity Owner’s Capital Account shall be increased by (i) the amount of money
contributed by such Equity Owner to the Company; (ii) the Gross Asset Value of
property contributed by such Equity Owner to the Company (net of liabilities
secured by such contributed property that the Company is considered to assume or
take subject to Section 752 of the Code); (iii) allocations to such Equity Owner
of Profits; and (iv) any items in the nature of income and gain which are
specially allocated to the Equity Owner pursuant to Sections 9.2 and 9.3. Each
Equity Owner’s Capital Account shall be decreased by (1) the amount of money
Distributed to such Equity Owner by the Company; (2) the Gross Asset Value of
property Distributed to such Equity Owner by the Company (net of liabilities
secured by such Distributed property that such Equity Owner is considered to
assume or take subject to under Section 752 of the Code); (3) any items in the
nature of deduction and loss that are specially allocated to the Equity Owner
pursuant to Sections 9.2 and 9.3; and (4) allocations to such Equity Owner of
Losses.

(b) Without limiting the other rights and duties of a transferee of an Ownership
Interest pursuant to this Agreement, in the event of a permitted sale or
exchange of an Ownership Interest in the Company, (i) the Capital Account of the
transferor shall become the Capital Account of the transferee to the extent it
relates to the transferred Ownership Interest in accordance with
Section 1.704-1(b)(2)(iv) of the Regulations, and (ii) the transferee shall be
treated as the transferor for purposes of allocations and distributions pursuant
to Article 9 to the extent that such allocations and distributions relate to the
transferred Ownership Interest.

 

11



--------------------------------------------------------------------------------

(c) The manner in which Capital Accounts are to be maintained pursuant to this
Section 8.4 is intended to comply with the requirements of Section 704(b) of the
Code and the Regulations thereunder. If in the opinion of the Company’s
accountants or tax counsel the manner in which Capital Accounts are to be
maintained pursuant to the preceding provisions of this Section 8.4 should be
modified in order to comply with Section 704(b) of the Code and the Regulations
thereunder, then, notwithstanding anything to the contrary contained in the
preceding provisions of this Section 8.4, the method in which Capital Accounts
are maintained shall be so modified; provided, however, that any change in the
manner of maintaining Capital Accounts shall not materially alter the economic
agreement between or among the Equity Owners.

(d) Upon liquidation of the Company, liquidating Distributions shall be made in
accordance with the positive Capital Account balances of the Equity Owners, as
determined after taking into account all Capital Account adjustments for the
Company’s taxable year during which the liquidation occurs. Liquidation proceeds
shall be paid in accordance with Section 13.3. The Company may offset damages
for breach of this Agreement by any Equity Owner whose interest is liquidated
(either upon the withdrawal of the Equity Owner or the liquidation of the
Company) against the amount otherwise Distributable to such Equity Owner. No
Equity Owner shall have any obligation to restore all or any portion of a
deficit balance in such Equity Owner’s Capital Account.

(e) The Manager shall also: (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Equity
Owners and the amount of capital reflected on the Company’s balance sheet, as
computed for book purposes, in accordance with Section 1.704-1(b)(2)(iv)(q) of
the Regulations, and (ii) make any appropriate modifications in the event
unanticipated events might otherwise cause this Agreement not to comply with
Section 1.704-1(b) of the Regulations; provided that, to the extent that any
such adjustment is inconsistent with other provisions of this Agreement and
would have a material adverse effect on any Equity Owner, such adjustment shall
require the consent of such Equity Owner.

8.5 Withdrawal or Reduction of Equity Owners’ Contributions to Capital.

(a) Members shall not be permitted to withdraw as a Member. A Member that
attempts a withdrawal in violation of the preceding sentence shall indemnify and
hold harmless the Company and the other Equity Owners for any loss in connection
with such attempted withdrawal.

(b) An Equity Owner shall not receive a Distribution of any part of its Capital
Contribution to the extent such Distribution would violate Section 9.6.

(c) An Equity Owner, irrespective of the nature of its Capital Contribution,
does not have the right to demand and receive property in return for its Capital
Contribution.

 

12



--------------------------------------------------------------------------------

ARTICLE 9

ALLOCATIONS, INCOME TAX,

DISTRIBUTIONS, ELECTIONS AND REPORTS

9.1 Allocations of Profits and Losses from Operations. Except as provided in
Sections 9.2 and 9.3, the Profits and Losses for each Fiscal Year shall be
allocated as follows:

(a) Losses for any Fiscal Year shall be allocated among the Equity Owners in the
following order and priority:

(i) First, to each Equity Owner which previously has been allocated Profits
pursuant to Section 9.1(b)(ii) which have not been fully offset by allocations
of Losses pursuant to this Section 9.1(a)(i) (“Unrecovered Profits”) until the
total amount of Losses allocated to each such Equity Owner pursuant to this
Section 9.1(a)(i) is equal to the total amount of Profits which have been
allocated to such Equity Owner pursuant to Section 9.1(a)(ii). Losses allocated
pursuant to this Section 9.1(a)(i) shall be allocated to the Equity Owners in
proportion to their respective Unrecovered Profits.; and then

(ii) Second, Losses shall be allocated among the Equity Owners in accordance
with their relative Sharing Ratios.

(b) Profits for any Fiscal Year shall be allocated among the Equity Owners in
the following order and priority:

(i) First, to each Equity Owner which previously has been allocated Losses
pursuant to Section 9.1(a)(ii) which have not been fully offset by allocations
of Profits pursuant to this Section 9.1(b)(i) (“Unrecovered Losses”) until the
total amount of Profits allocated to each such Equity Owner pursuant to this
Section 9.1(b)(i) is equal to the total amount of Losses which have been
allocated to such Equity Owner pursuant to Section 9.1(a)(ii). Profits allocated
pursuant to this Section 9.1(b)(i) shall be allocated to the Equity Owners in
proportion to their respective Unrecovered Losses; and then

(ii) Second, Profits shall be allocated among the Equity Owners in accordance
with their relative Sharing Ratios.

9.2 Special Allocations to Capital Accounts. Notwithstanding Section 9.1 hereof:

(a) This Agreement incorporates the “minimum gain chargeback” set forth in
Sections 1.704-2(f) and (g) of the Regulations, the “partner minimum gain
chargeback” described in Section 1.704-2(i)(4) of the Regulations and the
“qualified income offset” set forth in Section 1.704-1(b)(2)(ii) of the
Regulations as if those provisions were fully set forth in this Agreement and
shall apply as provided in those Regulations.

 

13



--------------------------------------------------------------------------------

(b) The Losses allocated pursuant to Section 9.1 hereof shall not exceed the
maximum amount of Losses that can be so allocated without causing any Equity
Owner to have a Deficit Capital Account at the end of any Fiscal Year. In the
event that some, but not all, of the Equity Owners would have Deficit Capital
Accounts as a consequence of an allocation of Losses pursuant to Section 9.1
hereof, the limitation set forth in the preceding sentence shall be applied on
an Equity Owner by Equity Owner basis so as to allocate the maximum permissible
Losses to each Equity Owner under Section 1.704-1(b)(2)(ii)(d) of the
Regulations. All Losses in excess of the limitation set forth in this
Section 9.2(b) shall be allocated to the Equity Owners in proportion to their
respective positive Capital Account balances, if any, and thereafter to the
Equity Owners in accordance with their interests in the Company as determined by
the Manager in its reasonable discretion. In the event that any Equity Owner
would have a Deficit Capital Account at the end of any Fiscal Year, the Capital
Account of such Equity Owner shall be specially credited with items of Company
income (including gross income) and gain in the amount of such excess as quickly
as possible.

(c) Items of Company loss, deduction and expenditures described in
Section 705(a)(2)(B) of the Code which are attributable to any nonrecourse debt
of the Company and are characterized as partner nonrecourse deductions under
Section 1.704-2(i) of the Regulations shall be allocated to the Equity Owners’
Capital Accounts in accordance with said Section 1.704-2(i) of the Regulations.

(d) Beginning in the first taxable year in which there are allocations of
“nonrecourse deductions” (as described in Section 1.704-2(b) of the
Regulations), such deductions shall be allocated to the Equity Owners in
accordance with their relative Sharing Ratios; and partner nonrecourse
deductions for any Fiscal Year shall be specially allocated to the Equity Owner
who bears the economic risk of loss with respect to such partner nonrecourse
debt to which such partner nonrecourse deductions are attributable in accordance
with Section 1.704-2(i) of the Regulations.

(e) To the extent that an adjustment to the adjusted tax basis of any Company
asset pursuant to Section 734(b) or 743(b) of the Code is required pursuant to
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4) of the Regulations,
to be taken into account in determining Capital Accounts as the result of a
Distribution to an Equity Owner in complete liquidation of its Ownership
Interest, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Equity Owners in accordance with their interests in the Company
in the event Section 1.704-1(b)(2)(iv)(m)(2) of the Regulations applies, or to
the Equity Owner to whom such Distribution was made in the event
Section 1.704-1(b)(2)(iv)(m)(4) of the Regulations applies.

(f) The Issuance Items shall be allocated among the Equity Owners so that, to
the extent possible, the net amount of such Issuance Items, together with all
other allocations under this Agreement to each Equity Owner, shall be equal to
the net amount that would have been allocated to each such Equity Owner if the
Issuance Items had not been realized.

 

14



--------------------------------------------------------------------------------

(g) In the event any Equity Owner has a deficit Capital Account balance at the
end of any Fiscal Year in excess of the sum of (i) the amount such Equity Owner
is obligated to restore and (ii) the amount such Equity Owner is deemed to be
obligated to restore pursuant to the next to last sentence of
Section 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations, each such Equity
Owner shall be specially allocated items of income and gain in the amount of
such excess as quickly as possible, provided that an allocation pursuant to this
Section shall be made if and only to the extent that such Equity Owner would
have a deficit Capital Account balance in excess of such sum after all other
allocations provided in this Section 9.2 have been tentatively made as if this
Section 9.2(g) were not in the Agreement.

9.3 Credit or Charge to Capital Accounts. Any credit or charge to the Capital
Accounts of the Equity Owners pursuant to the Regulatory Allocations shall be
taken into account in computing subsequent allocations of Profits and Losses
pursuant to Section 9.1, so that the net amount of any items charged or credited
to Capital Accounts pursuant to Section 9.1 and the Regulatory Allocations
hereof and this Section 9.3 shall to the extent possible, be equal to the net
amount that would have been allocated to the Capital Account of each Equity
Owner pursuant to the provisions of this Article 9 if the special allocations
required by the Regulatory Allocations hereof had not occurred; provided,
however, that no such allocation will be made pursuant to this Section 9.3 if
(i) the Regulatory Allocation had the effect of offsetting a prior Regulatory
Allocation or (ii) the Regulatory Allocation likely will be offset by another
Regulatory Allocation in the future (e.g., Regulatory Allocation of “nonrecourse
deductions” under Section 9.2(b) that likely will be subject to a subsequent
“minimum gain chargeback” under Section 9.2(a) or partner nonrecourse deductions
under Section 9.2(b) that likely will be subject to a subsequent “partner
minimum gain chargeback” under Section 9.2(a)).

9.4 Distributions. Except as provided in Sections 8.4(d) (with respect to
liquidating Distributions) and 9.6 (with respect to limitations on
Distributions), the Company shall Distribute Distributable Cash not less
frequently than once per each quarter of a Fiscal Year to the Equity Owners in
accordance with their Sharing Ratios as determined at the time the Company
declares a Distribution.

9.5 Withholding. To the extent the Company is required by applicable law or any
tax treaty to withhold or to make tax payments on behalf of or with respect to
any Equity Owner (including, by way of example and not limitation, any
withholding required by the State of Pennsylvania with respect to Equity Owners
that are not residents of Pennsylvania), the Company shall withhold amounts from
distributions to Equity Owners and make such tax payments as so required. The
amount of such payments shall constitute an advance by the Company to such
Equity Owner and shall be repaid to the Company by reducing the amount of the
current or next succeeding distributions that would otherwise have been made to
such Equity Owner or, if such distributions are not sufficient for that purpose,
such Equity Owner shall pay to the Company the amount of such insufficiency.

9.6 Limitation Upon Distributions. No Distribution shall be made if such
Distribution would violate the Act.

9.7 Interest on and Return of Capital Contributions. No Member shall be entitled
to interest on its Capital Contribution or return of its Capital Contribution,
except as otherwise specifically provided for herein.

 

15



--------------------------------------------------------------------------------

9.8 Loans to Company. Nothing in this Agreement shall prevent any Equity Owner
from making secured or unsecured loans to the Company (i) pursuant to
Section 8.3 or (ii) if such loans are approved by all the Members, by agreement
with the Company.

9.9 Returns and Other Elections. The Manager shall exercise diligent reasonable
efforts to cause the preparation and timely filing of all tax returns required
to be filed by the Company pursuant to the Code and all other tax returns deemed
necessary and required in each jurisdiction in which the Company does business;
provided, however, Rex shall have the right to Approve (which Approval will not
be unreasonably withheld) all tax returns prepared by the Manager on behalf of
the Company prior to filing. Copies of such returns, or pertinent information
therefrom, shall be furnished to the Equity Owners within a reasonable amount of
time after the end of the Fiscal Year. All elections permitted to be made by the
Company under federal or state laws shall be made by the Manager in its sole
discretion; provided, however, that the Manager shall make any tax election
requested by all of the Members, and provided further that the Manager shall
cause the Company to make an appropriate election to treat the expenses incurred
by the Company in connection with the formation and organization of the Company
to be amortized over the period allowed by Code Section 709 to the extent that
such expenses constitute “organizational expenses” of the Company within the
meaning of Code Section 709(b)(3). Each Equity Owner shall report partnership
items on the Equity Owner’s tax returns in a manner that is consistent with the
treatment of such items on the Company’s tax returns, except as otherwise agreed
to by all of the Members. Each Equity Owner will provide, and will cause its
Affiliates to provide, such information as the Company may request such that the
Company may adequately and accurately complete tax returns required to be filed
by the Company and respond to enforceable administrative information requests
(or discovery in litigation).

9.10 Financial Statements. The Company will provide to each Equity Owner
(i) unaudited internal monthly financial statements within forty-five (45) days
after completion of the applicable month and (ii) audited annual financial
statements prepared in accordance with U.S. generally accepted accounting
principles within sixty (60) days after completion of each fiscal year. Prior to
conducting an annual audit of the Company, the Manager will obtain Rex’s
Approval of the accounting firm designated to conduct such audit, which Approval
will not be unreasonably withheld.

9.11 Tax Matters Partner.

(a) Stonehenge is hereby designated the Tax Matters Partner (“TMP”) as defined
in Section 6231(a)(7) of the Code. The TMP and the other Equity Owners shall use
their reasonable efforts to comply with the responsibilities outlined in
Sections 6221 through 6233 of the Code (including any Regulations promulgated
thereunder), and in doing so shall incur no liability to any other Equity Owner.

(b) In the event of an audit, investigation, settlement or review, the TMP
shall, at the expense of the Company, participate in, and retain accountants and
other professionals to participate in, the audit, investigation, settlement or
review, and, if deemed appropriate by the TMP in its sole discretion, contest
assertions by the auditing agent or otherwise that may be adverse to the Equity
Owners, the Company and the

 

16



--------------------------------------------------------------------------------

Company’s filing position. Each Equity Owner shall cooperate (which, in the case
of an Equity Owner that is a partnership or disregarded entity for United States
federal income tax purposes, shall include obtaining the cooperation of each of
its partners or members) with the TMP and do or refrain from doing (and cause
any such member to do or refrain from doing) any and all things reasonably
required by the TMP in connection with such audit or contest, administrative
settlement, judicial review, or other resulting administrative or judicial
proceedings.

(c) Each Equity Owner who elects to participate in any administrative
proceedings relating to the determination of partnership items at the Company
level shall be responsible for any expenses incurred by such Equity Owner in
connection with such participation. The cost of any resulting audits or
adjustments of an Equity Owner’s tax return shall be borne solely by the
affected Equity Owner.

9.12 Certain Allocations for Income Tax (But Not Book Capital Account) Purposes.

(a) In accordance with Section 704(c)(1)(A) of the Code and
Section 1.704-1(b)(2)(iv)(d) of the Regulations, if an Equity Owner contributes
property with an initial Gross Asset Value that differs from its adjusted basis
at the time of contribution, income, gain, loss and deductions with respect to
the property shall, solely for income tax purposes (and not for Capital Account
purposes), be allocated among the Equity Owners so as to take account of any
variation between the adjusted basis of such property to the Company and its
Gross Asset Value at the time of contribution and provided further that the
Company shall elect to apply the remedial method under Section 1.704-3(d) of the
Regulations. In the event the Gross Asset Value of any Company asset is adjusted
pursuant to the definition of Gross Asset Value, subsequent allocations of
income, gain, loss, and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder and provided further that the
Company shall elect to apply the remedial method (as defined above).

(b) All recapture of income tax deductions resulting from sale or disposition of
Company Property shall be allocated to the Equity Owners to whom the deduction
that gave rise to such recapture was allocated hereunder to the extent that such
Equity Owner is allocated any gain from the sale or other disposition of such
property.

ARTICLE 10

NON-COMPETITION

10.1 Company Restrictions. [REDACTED]*.

10.2 Equity Interest Owner Restrictions. [REDACTED]*.

10.3 Fees Charged to Rex. [REDACTED]*.

 

17



--------------------------------------------------------------------------------

ARTICLE 11

TRANSFERABILITY

11.1 General.

(a) An Equity Owner shall only have the right to Transfer all or any portion of
the Equity Owner’s Ownership Interests if such Transfer is in full compliance
with the provisions herein, including, but not limited to Section 11.4 below.

(b) Each Equity Owner hereby acknowledges the reasonableness of the restrictions
on Transfer of Ownership Interests imposed by this Agreement in view of the
Company’s purposes and the relationship of the Equity Owners. Accordingly, the
restrictions on Transfer contained herein shall be specifically enforceable.

(c) In the event that any Equity Owner Hypothecates any of its Ownership
Interest, any such Hypothecation shall be made pursuant to a pledge or
hypothecation agreement that requires the pledgee or secured party to be bound
by all the terms and conditions of this Article 10, and the pledging Equity
Owner shall provide notice of such Hypothecation to the Manager (or to all other
Members if the pledging Equity Owner is the Manager) at such time that the
Equity Owner first contemplates such Hypothecation.

11.2 Conditions to Recognition of Transferee.

(a) If a Transferring Equity Owner Transfers an Ownership Interest to a Person
who is not already a Member, as a condition to recognizing the effectiveness and
binding nature of such Transfer (subject to Section 11.3), the Manager may
require the Transferring Equity Owner and the proposed successor-in-interest to
execute, acknowledge and deliver to the Manager such instruments of transfer,
assignment and assumption and such other certificates, representations and
documents, and to perform all such other acts which the Manager may deem
necessary or desirable to accomplish any one or more of the following:

(i) Constitute such successor-in-interest as an Equity Owner;

(ii) Confirm that the proposed successor-in-interest as an Economic Interest
Owner, or to be admitted as a Member, has accepted, assumed and agreed to be
subject to and bound by all of the terms, obligations and conditions of this
Agreement, as the same may have been further amended (whether such Person is to
be admitted as a new Member or will merely be an Economic Interest Owner);

(iii) Preserve the Company after the completion of such Transfer under the laws
of each jurisdiction in which the Company is qualified, organized or does
business;

(iv) Maintain the status of the Company as a partnership for federal tax
purposes; and

 

18



--------------------------------------------------------------------------------

(v) Assure compliance with any applicable state and federal laws and
regulations, including Securities Laws.

(b) The Transferring Equity Owner hereby indemnifies the Company and the
remaining Members against any and all loss, damage, or expense arising directly
or indirectly as a result of any Transfer or purported Transfer in violation of
this Article 10. All costs and expenses incurred by the Company in connection
with any Transfer pursuant to this Article 10 and another Person becoming a
Member or an Economic Interest Owner, in respect of such interest or such part
thereof, including the fees and disbursements of counsel, shall be paid by the
Transferring Equity Owner, including any expenses associated with any part year
allocation made pursuant to Section 12.2. Any indemnification or payment due
pursuant to this Section 11.2(b) shall be paid at or before the time of the
Transfer.

(c) Any Transferring Equity Owner shall notify the Company and the
non-Transferring Members of the proposed Transfer in writing at least thirty
(30) days prior to the proposed Transfer, which notice must include the names
and addresses of the transferor and transferee, the taxpayer identification
numbers of the transferor and transferee, if known, and the proposed date of the
Transfer. Within thirty (30) days of the Transfer or, if earlier, by March 31
following the Transfer, the Transferring Equity Owner shall confirm that the
Transfer occurred in accordance with such notice.

11.3 Transferee Not Member in Absence of Consent.

(a) In addition to the requirements of Section 11.2, if all of the
non-Transferring Members do not Approve the proposed Transfer of the
Transferring Equity Owner’s Ownership Interest to a transferee which is not a
Member immediately prior to the Transfer (which Approval shall not be
unreasonably withheld), then the proposed Transfer shall be null and void.
Notwithstanding the preceding sentence of this Section 11.3(a), the Approval of
the non-Transferring Members shall not be required for a Member to make a
Transfer (and the successor-in-interest shall be automatically admitted as a
Member) if (x) such successor-in-interest is an Affiliate of the Transferring
Member or (y) such Member is required to make such Transfer by applicable law or
a court of competent jurisdiction. If, notwithstanding the first sentence of
this Section 11.3(a), a court of competent jurisdiction permits such Transfer or
if a Transfer is made pursuant to the preceding sentence, the transferee shall
have no right to participate in the management of the business and affairs of
the Company or to become a Member and shall be merely an Economic Interest
Owner, unless admitted as a Member by all of the non-Transferring Members. No
Transfer of a Member’s Membership Interest (other than a Transfer of all or a
portion of an Equity Owner’s Ownership Interest to the Company, but including
any other Transfer of the Economic Interest or any other Transfer which has not
been approved as provided herein) shall be effective (x) unless the written
notice has been provided to the Company and the non-transferring Members in
accordance with Section 11.2(b) and (y) until the last day of the calendar month
in which all requirements of Section 11.2 have been satisfied.

 

19



--------------------------------------------------------------------------------

(b) Upon and contemporaneously with any Transfer of an Equity Owner’s Ownership
Interest, the Transferring Equity Owner shall cease to have any residual rights
associated with the Ownership Interest Transferred to the transferee. If a
Member Transfers all of its Membership Interest, upon the effective date of the
Transfer, such Member shall cease to be a Member.

(c) If a Transfer is Approved in writing by all of the Members, the Company
shall admit the transferee as a Member, so long as the transferee executes and
delivers to the Manager a copy of this Agreement or a counterpart hereof in form
and substance satisfactory to the Manager whereby such Person agrees expressly
to be bound by the provisions of this Agreement.

11.4 [REDACTED]*.

ARTICLE 12

ISSUANCE OF MEMBERSHIP INTERESTS OR ECONOMIC INTERESTS

12.1 Issuance of Additional Membership Interests. From the date of the formation
of the Company, any Person acceptable to all of the Members (but not otherwise)
may become a Member in the Company by the issuance by the Company of Membership
Interests for such consideration as the Members by their unanimous written
Approval shall determine, subject to the terms and conditions of this Agreement.
If an issuance of additional Membership Interests is Approved in writing by all
of the Members, the Company shall admit the Person receiving such issuance as a
Member, so long as such Person executes and delivers to the Manager a copy of
this Agreement or a counterpart hereof or agreement ratifying and adopting this
Agreement in form and substance satisfactory to the Manager whereby such Person
agrees expressly to be bound by the provisions of this Agreement.

12.2 Part Year Allocations With Respect to New Equity Owners. No new Equity
Owner shall be entitled to any retroactive allocation of losses, income, or
expense deductions incurred by the Company. At the time a new Member is admitted
or a new Economic Interest Owner acquires an Economic Interest (or a transfer to
an Economic Interest Owner is effective) and in accordance with the provisions
of Section 706(d) of the Code and the Regulations thereunder, the Manager may,
at its option, close the Company books (as though the Company’s Fiscal Year had
ended) or make pro rata allocations of loss, income, and expense deductions to a
new Equity Owner for that portion of the Company’s Fiscal Year in which a Person
became an Equity Owner.

ARTICLE 13

DISSOLUTION AND TERMINATION

13.1 Dissolution.

(a) The Company shall be dissolved only upon the occurrence of any of the
following events:

(i) by the unanimous Approval of the Members;

 

20



--------------------------------------------------------------------------------

(ii) the sale or other disposition by the Company of all or substantially all of
the Company’s assets and the collection of all amounts derived from any such
sale or other disposition, including all amounts payable to the Company under
any promissory notes or other evidences of indebtedness taken by the Company
(unless the Members shall elect to distribute such indebtedness to the Members
in liquidation), and the satisfaction of the liabilities and contingent
liabilities of the Company in connection with such sale or other disposition; or

(iii) the occurrence of any other event that, under the Act, would cause the
dissolution of the Company or that would make it unlawful for the business of
the Company to be continued.

Notwithstanding anything to the contrary in the Act, the Company shall not be
dissolved upon the death, retirement, resignation, expulsion, Bankruptcy or
dissolution of an Equity Owner.

(b) As soon as possible following the occurrence of any of the events specified
in Section 13.1(a), an appropriate representative of the Company shall execute
all documents required by the Act at the time of dissolution and file or record
such statements with the appropriate officials.

13.2 Effect of Dissolution. Upon dissolution, the Company shall cease to carry
on its business, except insofar as may be necessary for the winding up of its
business, but its separate existence shall continue until winding up and
Distribution is completed.

13.3 Winding Up, Liquidation and Distribution of Assets.

(a) Upon dissolution, an accounting shall be made by the Manager of the accounts
of the Company and of the Company’s assets, liabilities, and results of
operations from the date of the last previous accounting until the date of
dissolution. The Manager shall immediately proceed to wind up the affairs of the
Company.

(b) If the Company is dissolved and its affairs are to be wound up, the Manager
shall:

(i) Sell or otherwise liquidate all of the Company Property as promptly as
practicable (except to the extent that the Manager may determine to Distribute
in kind any assets to the Equity Owners);

(ii) Allocate any Profit or Loss resulting from such sales to the Equity Owners’
Capital Accounts in accordance with Article 9 hereof;

(iii) Discharge all liabilities of the Company, including liabilities to Equity
Owners who are also creditors, to the extent otherwise permitted by law, other
than liabilities to Equity Owners for Distributions and the return of capital,
and establish such Reserves as may be reasonably necessary to provide for
contingent liabilities of the Company (for purposes of determining the Capital
Accounts of the Equity Owners, the amounts of such Reserves shall be deemed to
be an expense of the Company); and

 

21



--------------------------------------------------------------------------------

(iv) Distribute the remaining assets to the Equity Owners in accordance with
their positive Capital Account balances, as follows:

(A) The positive balance (if any) of each Equity Owner’s Capital Account (as
determined after taking into account all Capital Account adjustments for the
Company’s Fiscal Year during which the liquidation occurs) shall be Distributed
to the Equity Owners, either in cash or in kind, as determined by the Manager,
with any Company Property Distributed in kind being valued for this purpose at
their fair market value. Any such Distributions to the Equity Owners in respect
of their Capital Accounts shall be made in accordance with the time requirements
set forth in Section 1.704-1(b)(2)(ii)(b)(2) of the Regulations; and

(B) If any Company Property is to be Distributed in kind, the net fair market
value of such Company Property as of the date of dissolution shall be determined
by agreement of the Members, or, if the Members do not agree, by an appraiser
selected by the Manager. Such Company Property shall be deemed to have been sold
as of the date of dissolution for its fair market value, and the Capital
Accounts of the Equity Owners shall be adjusted pursuant to the provisions of
Article 9 and Section 8.4 of this Agreement to reflect such deemed sale.

(c) Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
Regulations, if any Equity Owner has a Deficit Capital Account (after giving
effect to all contributions, Distributions, allocations and other Capital
Account adjustments for all Fiscal Years, including the year during which such
liquidation occurs), such Equity Owner shall have no obligation to make any
Capital Contribution so as to restore its Capital Account to zero, and the
negative balance of such Equity Owner’s Capital Account shall not be considered
a debt owed by such Equity Owner to the Company, to the other Equity Owners, or
to any other Person for any purpose whatsoever.

(d) The Manager shall comply with any requirements of applicable law pertaining
to the winding up of the affairs of the Company and the final Distribution of
its assets.

13.4 Filing or Recording Statements. Upon the conclusion of winding up, the
appropriate representative of the Company shall execute all documents required
by the Act at the time of completion of winding up and file or record such
documents with the appropriate officials.

 

22



--------------------------------------------------------------------------------

13.5 Return of Contribution Nonrecourse to Other Equity Owners. Except as
provided by law or as expressly provided in this Agreement, upon dissolution,
each Equity Owner shall look solely to the assets of the Company for the return
of its Capital Contribution or any other Distributions. If the Company Property
remaining after the payment or discharge of the debts and liabilities of the
Company is insufficient to return the cash contribution of one or more Equity
Owners, such Equity Owners shall have no recourse against any other Equity
Owner.

ARTICLE 14

BOOKS AND RECORDS

14.1 Accounting Period. The Company’s accounting period shall be the Fiscal
Year.

14.2 Accounting Principles. For financial reporting purposes, the Company shall
use accounting principles applied on a consistent basis using the accrual method
of accounting determined by the Manager, unless the Company is required to use a
different method of accounting for federal income tax purposes, in which case
that method of accounting shall be the Company’s method of accounting.

14.3 Books of Account and Records. At the expense of the Company, proper and
complete records, books of account and other relevant Company documents shall be
maintained and preserved, during the term of the Company, and for five years
after dissolution, by the Manager, in which shall be entered fully and
accurately all transactions and other matters relating to the Company’s business
in such detail and completeness as is customary and usual for businesses of the
type engaged in by the Company. The books and records shall be open to the
reasonable inspection and examination of the Members or their duly authorized
representatives, upon reasonable request, during ordinary business hours at the
requesting Member’s expense. At a minimum the Company shall keep at its
principal place of business the following records:

(a) A current list of the full name and last known business, residence, or
mailing address of each Equity Owner and Manager, both past and present;

(b) A copy of the Certificate of Formation and all amendments thereto, together
with executed copies of any powers of attorney pursuant to which any amendment
has been executed;

(c) Copies of the Company’s federal, state, and local income tax returns and
reports, if any, for the four most recent Fiscal Years;

(d) Copies of the Company’s currently effective written Agreement, copies of any
writings permitted or required with respect to an Equity Owner’s obligation to
contribute cash, property or services, and copies of any financial statements of
the Company for the three most recent Fiscal Years;

(e) Records of any Manager decisions;

(f) Minutes of every quarterly, special, and court-ordered meeting of the
Members, if any; and

(g) Any written Approvals obtained from Members for actions taken by Members
without a meeting.

 

23



--------------------------------------------------------------------------------

14.4 List of Equity Owners. Upon written request of any Member, a Manager shall
provide a list showing the names, addresses and Ownership Interests of all
Equity Owners. Economic Interest Owners shall have no rights to information
under this Article 14.

14.5 Audits. If required by applicable law, the rules of any exchange on which
the Member’s (or an Affiliate’s of the Member) securities are traded or of the
Securities Exchange Commission or a third-party lender to the Member or an
Affiliate of the Member, the Manager shall cause an independent certified public
accounting firm to audit the Books and Records of the Company once each calendar
year and to prepare statements and reports of such audit to be delivered to the
Members by February 15 following each such calendar year.

ARTICLE 15

DISPUTES

15.1 Dispute Resolution. Any controversy, claim, deadlock or dispute between or
among two or more of the Equity Owners, the Manager, the Company, and any of
their respective Affiliates (each, a “Dispute Party”) arising out of, relating
to or in connection with the Company or its assets (a “Dispute”), and that is
not otherwise settled by agreement between or among the Dispute Parties, shall
be exclusively and finally resolved pursuant to the provisions and procedures
set forth in this Article 15. Notwithstanding the preceding sentence, a deadlock
or dispute regarding whether a capital project within the Annual Capital Budget
is to be Approved shall not be a Dispute subject to Section 15.1, 15.2, or 15.3
and the Members hereby waive its right to litigate in regards to such a deadlock
or dispute; provided that whether an expenditure would be within the Annual
Capital Budget or the Annual O&M Budget shall be a Dispute subject to Sections
15.1, 15.2, and 15.3. Without limiting the generality of the first sentence of
this Section, the following shall be considered Disputes for this purpose:
(a) all questions relating to the interpretation or breach of this Agreement,
(b) all questions relating to any representations, negotiations and other
proceedings leading to the execution of this Agreement or such contribution
agreement and (c) all questions regarding the application of this Article 15 and
the arbitration provisions contained herein. Notwithstanding the foregoing
provisions of this Section 15.1 (other than the second sentence of this
Section), any legal action for a preliminary injunction or other prejudgment
relief will be resolved by the arbitrator appointed in accordance with
Section 15.3; provided, that, at any time before the arbitrator has been
appointed, any Dispute Party may seek a preliminary injunctive or other
prejudgment relief from the Delaware Court of Chancery or other court of
competent jurisdiction to the extent necessary to preserve the status quo or to
preserve a Dispute Party’s ability to obtain meaningful relief pending the
outcome of the arbitration proceeding under this Article 15. Any Dispute Party
may bring an action in the Delaware Court of Chancery or another court of
competent jurisdiction to compel arbitration of any Dispute after the procedure
under Section 15.2 is exhausted; provided, that to the fullest extent permitted
by Law, each Dispute Party hereby waives and relinquishes any right under the
Act or otherwise to compel the resolution of any substantive issues regarding a
Dispute in the Delaware Court of Chancery or any other court, or to request any
other relief from the Delaware Court of Chancery or any other court except as
specifically set forth in this Article 15.

 

24



--------------------------------------------------------------------------------

15.2 Executive Mediation. In the event of any Dispute, upon written request of
any Dispute Party, such Dispute shall immediately be referred to one
representative of the executive management designated by each Dispute Party in
respect of such Dispute who is authorized to settle such Dispute. Such
representatives shall promptly meet in a good faith effort to resolve such
Dispute. If the representatives designated by the relevant Dispute Parties
pursuant to this Section 15.2 do not resolve such Dispute within ten (10) days
after such written request, such Dispute shall be exclusively and finally
resolved by binding arbitration in accordance with the provisions and procedures
set forth in Section 15.3.

15.3 Arbitration. The arbitration shall be administered by the American
Arbitration Association, or a successor organization (the “AAA”), under its
Commercial Arbitration Rules. The arbitration shall be conducted by a single
arbitrator chosen under the AAA’s Commercial Arbitration Rule and such
arbitrator shall have at least ten (10) years experience practicing in the oil
and gas industry.

(a) The site of arbitration shall be Pittsburgh, Pennsylvania, unless otherwise
agreed by the Dispute Parties.

(b) The Dispute Parties shall diligently and expeditiously proceed with
arbitration. The arbitrator shall be instructed to render a written decision
within forty-five (45) days after the conclusion of the hearing or the filing of
such briefs as may be authorized by the arbitrator, subject to any reasonable
delay due to unforeseen circumstances. Except to the extent the Dispute Parties’
remedies may be limited by the terms of this Agreement, the arbitrator shall be
empowered to award any remedy available under the laws of the State of
Pennsylvania including monetary damages and specific performance. The arbitrator
shall not have the power to amend or add to this Agreement. The award of the
arbitrator shall be in writing with reasons for such award and signed by the
arbitrator. Any award rendered shall be final and binding. Judgment rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

(c) The Dispute Parties hereto hereby waive any rights to appeal or to review of
such award by any court or tribunal. The Dispute Parties further undertake to
carry out without delay the provisions of any arbitral award or decision, and
each agrees that any such award or decision may be enforced by any competent
tribunal.

(d) The costs of such arbitration shall be determined by and allocated between
the Dispute Parties by the arbitrator in its award. This Section 15.3
constitutes an independent contract to arbitrate all disputes between the
potential Dispute Parties, including disputes regarding contract formation and
whether a Dispute Party is entitled to quasi-contractual or quantum meruit
recovery from another Dispute Party. Unless otherwise agreed in writing, the
Dispute Parties and the Company, the Manager and any Members that are not
Dispute Parties shall continue to perform their respective obligations hereunder
during any arbitration proceeding by the Dispute Parties in accordance with this
Section 15.2.

 

25



--------------------------------------------------------------------------------

ARTICLE 16

MISCELLANEOUS PROVISIONS

16.1 Notices. Any notice, demand, or communication required or permitted to be
given by any provision of this Agreement shall be deemed to have been
sufficiently given or served if sent by facsimile, delivered by messenger,
overnight courier, or mailed, certified first class mail, postage prepaid,
return receipt requested, and addressed or sent to the Equity Owner’s address,
as set forth on Exhibit 4.1 and, if applicable, Exhibit 4.2, or the Company’s
address as set forth in Section 2.3. Such notice shall be effective, (a) if
delivered by messenger or by overnight courier, upon actual receipt (or if the
date of actual receipt is not a business day, upon the next business day);
(b) if sent by facsimile mail transmission, upon confirmation of receipt; or
(c) if mailed, upon the earlier of (i) three (3) business days after deposit in
the mail and (ii) the delivery as shown by return receipt therefor. Any Equity
Owner or the Company may change its address by giving notice in writing to the
Company and the other Equity Owners of its new address.

16.2 Application of Delaware Law. This agreement shall be construed and enforced
in accordance with and governed by the laws of the state of Delaware applicable
to agreements made and to be performed entirely within such state other than
such laws, rules, regulations and case law that would result in the application
of the laws of a jurisdiction other than the state of Delaware.

16.3 Waiver of Action for Partition. During the term of the Company, each Equity
Owner irrevocably waives any right that it may have to maintain any action for
partition with respect to the Company Property.

16.4 Amendments. Except as specifically provided in Sections 4.1 and 4.2, this
Agreement may not be amended except by the unanimous Approval of all of the
Members.

16.5 Execution of Additional Instruments. Each Equity Owner shall execute such
other and further statements of interest and holdings, designations, powers of
attorney, and other instruments necessary to comply with any laws, rules, or
regulations.

16.6 Construction. Whenever the singular number is used in this Agreement and
when required by the context, the same shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa. The word “including” means “including without limitation” and “or” means
“and/or”, unless (in either case) the context clearly requires otherwise.

16.7 Effect of Inconsistencies with the Act. It is the express intention of the
Equity Owners and the Company that this Agreement shall be the sole source of
agreement among them, and, except to the extent that a provision of this
Agreement expressly incorporates federal income tax rules by reference to
sections of the Code or Regulations or is expressly prohibited or ineffective
under the Act, this Agreement shall govern, even when inconsistent with, or
different than, the provisions of the Act or any other law or rule. In the event
that the Act is subsequently amended or interpreted in such a way to make valid
any provision of this Agreement that was formerly invalid, such provision shall
be considered to be valid from the effective date of such

 

26



--------------------------------------------------------------------------------

interpretation or amendment. The duties and obligations imposed on the Members
as such shall be those set forth in this Agreement, which is intended to govern
the relationship among the Company and the Equity Owners, notwithstanding any
provision of the Act or common law to the contrary.

16.8 Waivers. The failure of any Equity Owner or the Company to seek redress for
violation of or to insist upon the strict performance of any covenant or
condition of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

16.9 Rights and Remedies Cumulative. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any Equity
Owner or the Company shall not preclude or waive the right to use any or all
other remedies. Said rights and remedies are given in addition to any other
rights the parties may have by law, statute, ordinance, or otherwise.

16.10 Attorneys’ Fees. Should the Company or any Equity Owner reasonably retain
counsel for the purpose of enforcing or preventing breach of any provision of
this Agreement, including instituting any action or proceeding to enforce any
provision of this Agreement, for damages by reason of any alleged breach of any
provision of this Agreement, for a declaration of such Person’s rights or
obligations under this Agreement, or for any other judicial remedy, then, if the
matter is settled by judicial determination or arbitration, the prevailing party
(whether at trial, on appeal, or arbitration) shall be entitled, in addition to
such other relief as may be granted, to be reimbursed by the losing party for
all costs and expenses incurred, including reasonable attorneys’ fees and costs
for services rendered to the prevailing party or parties. If both parties are
entitled to judgments or arbitration awards, the party with the larger judgment
or arbitration award shall be deemed the prevailing party for purposes of the
immediately preceding sentence.

16.11 Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal, or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law. Without limiting the generality of the foregoing sentence, to
the extent that any provision of this Agreement is prohibited or ineffective
under the Act or common law, this Agreement shall be considered amended to the
smallest degree possible in order to make the Agreement effective under the Act
or common law.

16.12 Heirs, Successors, and Assigns. Each and all of the covenants, terms,
provisions, and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors, and
assigns.

16.13 Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company.

16.14 Counterparts; Facsimile/PDF. This Agreement may be delivered by facsimile
or PDF and executed in counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.

 

27



--------------------------------------------------------------------------------

16.15 Oral Representations. Any oral representations or modifications concerning
this Agreement shall be of no force or effect unless contained in a subsequent
written modification signed by the Equity Owner to be charged with having made
such representation or modification.

16.16 Investment Representations.

(a) The undersigned Equity Owners understand (i) that the Ownership Interests
evidenced by this Agreement have not been registered under the Securities Laws
because the Company is issuing these Ownership Interests in reliance upon the
exemptions from the registration requirements of the Securities Laws providing
for issuance of securities not involving a public offering, (ii) that the
Company has relied upon the fact that the Ownership Interests are to be held by
each Equity Owner for investment, and (iii) that exemption from registrations
under the Securities Laws would not be available if the Ownership Interests were
acquired by an Equity Owner with a view to distribution.

(b) Accordingly, each Equity Owner hereby confirms to the Company that such
Equity Owner is acquiring the Ownership Interests for such Equity Owner’s own
account, for investment, and not with a view to the resale or distribution
thereof. Each Equity Owner agrees not to transfer, sell, or offer for sale any
portion of the Ownership Interests unless there is an effective registration
relating thereto under the Securities Laws or unless the holder of Ownership
Interests delivers to the Company an opinion of counsel, satisfactory to the
Company, that such registration or other qualification under applicable
Securities Laws is not required in connection with such transfer, offer, or
sale. Each Equity Owner understands that the Company is under no obligation to
register the Ownership Interests or to assist such Equity Owner in complying
with any exemption from registration under the Securities Laws if such Equity
Owner should, at a later date, wish to dispose of the Ownership Interest.
Furthermore, each Equity Owner realizes that the Ownership Interests are
unlikely to qualify for disposition under Rule 144 of the Securities and
Exchange Commission unless such Equity Owner is not an “affiliate” of the
Company, the Ownership Interest has been beneficially owned and fully paid for
by such Equity Owner for at least six months and the Company is complying with
certain public information requirements.

(c) Each Equity Owner, prior to acquiring an Ownership Interest, has made an
investigation of the Company and its business, and the Company has made
available to each Equity Owner all information with respect to the Company which
such Equity Owner needs in order to make an informed decision to acquire the
Ownership Interest. Each Equity Owner has relied on its own tax and legal
advisors in connection with such Equity Owner’s decision to acquire an Ownership
Interest. Each Equity Owner considers itself to be a Person possessing
experience and sophistication as an investor which are adequate for the
evaluation of the merits and risks of such Equity Owner’s investment in the
Ownership Interest.

16.17 Representations and Warranties. As of the date hereof, each of the Equity
Owners hereby makes each of the representations and warranties applicable to
such Equity Owner as set forth in Section 16.15 hereof, and such warranties and
representations shall survive the execution of this Agreement.

 

28



--------------------------------------------------------------------------------

CERTIFICATE

The undersigned hereby agree, acknowledge, and certify that the foregoing
Agreement constitutes the Agreement of Keystone Midstream Services, LLC adopted
by the Equity Owners as of the Effective Date.

 

COMPANY: KEYSTONE MIDSTREAM SERVICES, LLC By:   /s/ Charles Wilkinson Name:  
Charles Wilkinson Title:   President of Stonehenge Energy Resources, L.P.,
Stonehenge is Manager of Keystone Midstream Services, LLC MEMBERS: R.E. GAS
DEVELOPMENT, LLC By:   /s/ Benjamin W. Hulburt Name:   Benjamin W. Hulburt
Title:   President and Chief Executive Officer STONEHENGE ENERGY RESOURCES, L.P.
By:   /s/ Charles Wilkinson Name:   Charles Wilkinson Title:   President

 

1



--------------------------------------------------------------------------------

EXHIBIT 4.1

TO

LIMITED LIABILITY COMPANY AGREEMENT

OF KEYSTONE MIDSTREAM SERVICES, LLC

DATED EFFECTIVE AS OF DECEMBER 21, 2009

MEMBERS

 

Names, Addresses, Facsimile Numbers, and

Email Addresses of Members

  

Initial Capital Contributions

Stonehenge Energy Resources, L.P.

Attn: Charles Wilkinson

10355 Westmoor Drive, Suite 250

Westminster, CO 80021-2579

Fax: (303) 451-7394

Email: cwilkinson@stonehengeenergy.com

  

83.7% Interest in Sarsen cryogenic gas processing plant ($3,810,000.00)

 

Total = $3,810,000.00

R.E. Gas Development, LLC

Attn: Benjamin Hulburt

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Fax: (814) 278-7286

Email: Bhulburt@rexenergycorp.com

  

16.3% Interest in Sarsen cryogenic gas processing plant ($740,000.00)

&

Option granted to the Company pursuant to a Pipeline Option Agreement to acquire
100% Interest in gas gathering lines located in the project area ($1,800,000.00)

 

Total = $2,540,000.00



--------------------------------------------------------------------------------

EXHIBIT 4.2

TO

LIMITED LIABILITY COMPANY AGREEMENT

OF KEYSTONE MIDSTREAM SERVICES, LLC

DATED EFFECTIVE AS OF DECEMBER 21, 2009

ECONOMIC INTEREST OWNERS

 

Name/Address

  

Facsimile Number

  

Email Address

NONE    AS OF    EFFECTIVE DATE



--------------------------------------------------------------------------------

EXHIBIT 10.1

TO

LIMITED LIABILITY COMPANY AGREEMENT

OF KEYSTONE MIDSTREAM SERVICES, LLC

DATED EFFECTIVE AS OF DECEMBER 21, 2009

COMPANY RESTRICTED AREA

[REDACTED]*.



--------------------------------------------------------------------------------

EXHIBIT 10.2

TO

LIMITED LIABILITY COMPANY AGREEMENT

OF KEYSTONE MIDSTREAM SERVICES, LLC

DATED EFFECTIVE AS OF DECEMBER 21, 2009

EQUITY INTEREST OWNERS RESTRICTED AREA

[REDACTED]*.



--------------------------------------------------------------------------------

ADDENDUM I

DEFINITIONS

AAA. As defined in Section 15.2.

Act. The Delaware Limited Liability Company Act, as amended from time to time.

Affiliate. (a) any Person directly or indirectly controlling, controlled by, or
under common control with such Person, (b) any Person owning or controlling
fifty percent (50%) or more of the outstanding voting interests of such Person,
(c) any officer, director, manager, or general partner of such Person, or
(d) any Person who is an officer, director, manager, general partner, trustee,
or holder of fifty percent (50%) or more of the voting interests of any Person
described in clauses (a) through (c) of this sentence. For purposes of this
definition, the term “control,” “controls,” “controlling,” “controlled by,” or
“under common control with” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. No Member or Manager shall be deemed to be an Affiliate of another
Member or Manager due solely to such Person’s status as a Member or Manager of
the Company. For the purposes of this definition, other Energy Spectrum
portfolio companies shall not be considered affiliates of Stonehenge Energy
Resources L.P.

Agreement. This Limited Liability Company Agreement as originally executed and
as amended from time to time.

Annual Capital Budget. The capital budget for the Company for each Fiscal Year
to acquire, add to, improve, replace or construct any capital asset of the
Company if such acquisition, addition, improvement, replacement or construction
is made to increase the long-term operating capacity, asset base, revenues or
cash flow from operations of the Company existing immediately prior to such
acquisition, addition, improvement, replacement or construction (and shall not
include costs that are includible in the Annual O&M Budget).

Annual O&M Budget. The operating and maintenance budget for the Company for each
Fiscal Year, which shall include the expenses (whether capital in nature or not)
of operating the Company (including all fees and assessments properly levied or
imposed by any governmental authority, cost of insurance, and accounting and
legal expenses) and of operating and maintaining the assets of the Company
(including any needed materials, labor, equipment and supplies, sales, use, and
like taxes, contracted or subcontracted services, environmental assessments,
costs of maintaining the Company’s permits, license and bonds and costs of new
assets that the Company is required by law to acquire or construct).

Annual Plan. As defined in Section 5.12.

Approve or Approval. With respect to Members, the Members’ approval expressed at
a meeting of the Members or communicated or reflected in such manner as is
provided for in Section 7.1 of this Agreement.

 

i



--------------------------------------------------------------------------------

Bankruptcy. With respect to a Person, the occurrence of any of the following
events: (a) such Person makes an assignment for the benefit of creditors;
(b) such Person files a voluntary petition in bankruptcy; (c) such Person is
adjudged a bankrupt or insolvent, or has entered against it an order for relief,
in any bankruptcy or insolvency proceeding; (d) such Person files a petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any statute, law
or regulation; (e) such Person files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against it in
any proceeding of this nature; (f) such Person seeks, consents to, or acquiesces
in the appointment of a trustee, receiver, or liquidator of such Person or of
all or any substantial part of its properties; or (g) one hundred twenty
(120) days after the commencement of any proceeding against such Person seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law, or regulation, if the
proceeding has not been dismissed, or if within ninety (90) days after the
appointment without its consent or acquiescence of a trustee, receiver, or
liquidator of such Person or of all or any substantial part of its properties,
the appointment is not vacated or stayed, or within ninety (90) days after the
expiration of any such stay, the appointment is not vacated.

Capital Account. As of any given date, the capital account of each Equity Owner
as described in Section 8.3 and maintained to such date in accordance with this
Agreement.

Capital Contribution. Any contribution to the capital of the Company in cash or
property by an Equity Owner whenever made.

Certificate of Formation. The certificate of formation of the Company as filed
with the Secretary of State as the same may be amended from time to time.

Code. The Internal Revenue Code of 1986, as amended from time to time.

Company. Keystone Midstream Services, LLC.

Company Property. All assets (real or personal, tangible or intangible,
including cash) of the Company.

Contribution Agreement. That certain Contribution Agreement made and entered
into effective as of December 21, 2009 by and between Stonehenge and Rex.

CPI Index. The Consumer Price Index for All Items All Urban Consumers (DPI-U)
(1982-84 = 100) for the United States, as published by the United States
Department of Labor’s Bureau of Labor Statistics.

Deficit Capital Account. With respect to any Equity Owner, the deficit balance,
if any, in such Equity Owner’s Capital Account as of the end of the Fiscal Year,
after giving effect to the following adjustments:

(a) Credit to such Capital Account the amount, if any, which such Equity Owner
is obligated to restore under Section 1.704-1(b)(2)(ii)(c) of the Regulations,
as well as any addition thereto pursuant to the next to last sentence of
Sections 1.704-2(g)(1) and (i)(5) of the Regulations, after taking into account
thereunder any changes during such year in partnership minimum gain as
determined in accordance with Section 1.704-2(d) of the Regulations and in any
partner nonrecourse debt minimum gain as determined under Section 1.704-2(i)(3)
of the Regulations; and

 

ii



--------------------------------------------------------------------------------

(b) Debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

This definition of Deficit Capital Account is intended to comply with the
provisions of Sections 1.704-1(b)(2)(ii)(d) and 1.704-2 of the Regulations, and
shall be interpreted consistently with those provisions.

Depreciation. For each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Manager. Notwithstanding
the foregoing, if the Company uses the remedial method pursuant to
Section 1.704-3(d) of the Regulations with respect to one or more of the
Company’s assets, Depreciation with respect to such assets shall not be
determined in accordance with the preceding sentence of this definition, but
shall instead be determined in a manner consistent with tax capital accounting
principles and consistent with the treatment of such assets under the remedial
method.

Dispute. As defined in Section 15.1.

Dispute Party. As defined in Section 15.1.

Distributable Cash.

All cash on hand at the end of any quarter less:

(a) Any cash required for principal, interest, or other required payments on
indebtedness of the Company within the next 12 months, or that is otherwise
required to be retained pursuant to an agreement with any lender to the Company
(including any Equity Owner that has made a loan to the Company);

(b) Amounts required for expenditures on approved capital projects within the
next 12 months; and

(c) $500,000, or such lesser amount as is deemed necessary at the Manager’s
discretion, for all cash expenditures incurred incident to the normal operation
of the Company’s business.

Distribution. Any Transfer of Company Property from the Company to or for the
benefit of an Equity Owner by reason of such Equity Owner’s ownership of an
Economic Interest.

Economic Interest. An Equity Owner’s share of one or more of the Profits,
Losses, and Distributions pursuant to this Agreement and the Act, but not
including any right to participate in the management or affairs of the Company,
such as the right to Approve or otherwise participate in any decision of the
Members or Manager.

 

iii



--------------------------------------------------------------------------------

Economic Interest Owner. The owner of an Economic Interest who is not a Member.

Effective Date. December 21, 2009.

Emergency. A sudden occurrence of event determined by the Manager to require
immediate response or action to avoid or minimize loss of life, limb or
property.

Entity. Any general partnership (including a limited liability partnership),
limited partnership (including a limited liability limited partnership), limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association, foreign trust, or foreign business organization.

Equity Owner. An Economic Interest Owner or a Member.

Final Offer. As defined in Section 11.4(c).

Fiscal Year. The taxable year of the Company as determined under the Code.

Gift. A gift, devise, bequest, or other transfer for no consideration, whether
or not by operation of law, except in the case of Bankruptcy.

Gifting Equity Owner. Any Equity Owner who Gifts all or any part of its
Ownership Interest.

Gross Asset Value. With respect to any asset, the asset’s adjusted basis for
federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by an Equity Owner to
the Company shall be the gross fair market value of such asset on the date of
contribution, as determined by all of the Members, provided that the initial
Gross Asset Values of the assets contributed to the Company pursuant to
Section 8.1 hereof shall be as set forth in Exhibit 4.1;

(b) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values (taking into account Section 7701(g)
of the Code), as determined by the Manager as of the following times: (i) the
acquisition of an interest by any new Equity Owner or an additional interest by
an existing Equity Owner in exchange for more than a de minimis contribution of
property (including money); (ii) the Distribution by the Company to an Equity
Owner of more than a de minimis amount of property as consideration for an
Ownership Interest; (iii) the liquidation of the Company within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations; and (iv) the grant of an
Ownership Interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Equity Owner acting in the capacity of an Equity Owner or by a
new Equity Owner acting in the capacity of an Equity Owner or in anticipation of
being an Equity Owner; provided, however, that adjustments pursuant to
clauses (i) and (ii) above shall be made only if the Manager determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Equity Owners in the Company;

 

iv



--------------------------------------------------------------------------------

(c) The Gross Asset Value of any Company asset Distributed to any Equity Owner
shall be adjusted to equal the gross fair market value of such asset on the date
of Distribution as determined by the all of the Members; and

(d) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to
Section 734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Section 1.704-1(b)(2)(iv)(m) of the Regulations and Section 9.2(e) and
subparagraph (g) under the definition of Profits and Losses; provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subparagraph
(d) of this definition to the extent that the Manager determines that an
adjustment pursuant to subparagraph (b) of this definition is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (a), (b), or (d) of this definition, then such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Profits and Losses.

Hypothecation. A lien, pledge, hypothecation, mortgage, grant of a security
interest, or effecting an encumbrance either as security for repayment of a
liability or for any other purpose.

Initial Capital Contribution. The initial contribution to the capital of the
Company pursuant to this Agreement.

Issuance Items. Any income, gain, loss or deduction realized by the Company as a
direct or indirect result of the issuance of an interest in the Company by the
Company to an Equity Owner, which (for the avoidance of doubt) shall not include
any gain or loss described in clause (d) of the definition of “Profits” and
“Losses.”

Manager. As defined in Section 5.2.

Material Contract. A contract under which it is reasonably anticipated that the
Company will receive revenues or make expenditures of more than $100,000 per
year or which contains a term exceeding one year.

Member. Each of the parties who executes a counterpart of this Agreement as a
Member (an “Initial Member”) and each Person who may hereafter become a Member.
If a Person is a Member immediately prior to the purchase or other acquisition
by such Person of an Economic Interest, such Person shall have all of the rights
of a Member with respect to such purchased or otherwise acquired Economic
Interest, as the case may be.

 

v



--------------------------------------------------------------------------------

Membership Interest. A Member’s entire interest in the Company, including such
Member’s Economic Interest and such other rights and privileges that the Member
may enjoy by being a Member.

Negotiation Period. As defined in Section 11.4(c).

Non-Selling Member. As defined in Section 11.4(a).

Ownership Interest. In the case of a Member, the Member’s Membership Interest;
and in the case of an Economic Interest Owner, the Economic Interest Owner’s
Economic Interest.

Person. Any individual or Entity, and the heirs, executors, administrators,
legal representatives, successors, and assigns of such “Person” where the
context so permits.

Plant In-Service Date. The date on which the initial cryogenic gas processing
plant constructed by the Company begins commercial operations.

Plant Site. That certain area of land more particularly described on Addendum II
and including all areas within a three-mile radius of the Company’s initial
cryogenic gas processing plant situated within such land.

Prime Rate. The prime commercial lending rate in effect from time to time at the
principal bank used by the Company for banking and borrowing purposes.

Profits and Losses. For each Fiscal Year of the Company an amount equal to the
Company’s net taxable income or loss for such year as determined for federal
income tax purposes (including separately stated items) in accordance with the
accounting method and rules used by the Company and in accordance with
Section 703 of the Code with the following adjustments:

(a) Any items of income, gain, loss and deduction allocated to Equity Owners
pursuant to Sections 9.2, 9.3, or 9.12 shall not be taken into account in
computing Profits or Losses;

(b) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses (pursuant to this
definition) shall be added to such taxable income or loss;

(c) Any expenditure of the Company described in Section 705(a)(2)(B) of the Code
or treated as such in Section 1.704-1(b)(2)(iv)(i) of the Regulations and not
otherwise taken into account in computing Profits and Losses (pursuant to this
definition) shall be subtracted from such taxable income or loss;

(d) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to subparagraphs (b) or (c) of the definition of Gross Asset Value, the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits and Losses;

 

vi



--------------------------------------------------------------------------------

(e) Gain or loss resulting from any disposition of any Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed with reference to the Gross Asset Value of the asset disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;

(f) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year; and

(g) To the extent an adjustment to the adjusted tax basis of any asset pursuant
to Section 734(b) or Section 743(b) of the Code is required pursuant to
Section 1.704-1(b)(2)(iv)(m) of the Regulations in determining Capital Accounts,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and shall be
taken into account for purposes of computing Profits or Losses.

Proposed Selling Equity Owner. As defined in Section 11.4(a).

Proposed Sale Notice. As defined in Section 11.4(a).

Regulations. The proposed, temporary, and final regulations promulgated under
the Code in effect as of the date of filing the Certificate of Formation and the
corresponding sections of any regulations subsequently issued that amend or
supersede such regulations.

Regulatory Allocations. The allocations made pursuant to Sections 9.2(a),
9.2(b), 9.2(c), 9.2(d) and 9.2(e).

Reorganization. The merger or conversion of the Company, the sale or other
disposition of all or substantially all of the assets of the Company, the sale
or other disposition of all or substantially all of the Ownership Interests, or
any other transaction pursuant to which one or more Persons acquire all or
substantially all of the assets of, or Ownership Interests in, the Company in a
single or series of related transactions, including a merger or conversion of
the Company into a corporation or other Entity, whether or not such corporation
or other Entity has the same owners as the Company and whether or not additional
capital is contributed to such corporation or other Entity; provided, however,
that a Reorganization in no event shall include the merger or conversion of the
Company into a general partnership which is not a limited liability partnership.

Reserves. With respect to any fiscal period, funds set aside or amounts
allocated during such period to reserves which shall be maintained in amounts as
set forth in the Annual Plan sufficient for working capital and for payment of
taxes, insurance, debt service, or other costs or expenses incident to the
ownership or operation of the Company’s business.

Rex. R.E. Gas Development, LLC, a Delaware limited liability company.

Rex Wells. Any well in which Rex or its Affiliates own a working interest,
royalty interest, or any other rights to the gas production from such well.

 

vii



--------------------------------------------------------------------------------

Sale or Sell. A sale, assignment, exchange, Hypothecation, assignment by reason
of Bankruptcy, or other transfer for consideration.

Secretary of State. The Secretary of State of Delaware.

Securities Laws. Any Federal securities acts and laws as well as the securities
acts and laws of any state, including the Securities Act of 1933, as amended.

Selling Equity Owner. Any Equity Owner that Sells all or any portion of its
Ownership Interest.

Sharing Ratio. The percentages in which the Equity Owners share those items
making specific references to “Sharing Ratios” in this Agreement. The initial
Sharing Ratio, which may be adjusted as provided in Section 8.3, shall be:

 

Equity Owners

   Sharing Ratio  

Rex

   40 % 

Stonehenge

   60 % 

Stonehenge. Stonehenge Energy Resources, L.P., a Delaware limited partnership.

TMP. As defined in Section 9.11.

Transfer. Any Sale or Gift.

Transferring Equity Owner. Selling Equity Owner or a Gifting Equity Owner.

Unrecovered Losses. As defined in Section 9.1(b)(i).

U.S. Government Controls. The International Emergency Economic Powers Act, the
United and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001, all as amended, and all applicable orders, rules and regulations.

 

viii



--------------------------------------------------------------------------------

ADDENDUM II

PLANT SITE

That certain tract of land constituting the “Phase I Space” to be leased to the
Company pursuant to that certain Site Lease to be entered into between the
Company and Rex pursuant to the terms of Section 3.3 of the Contribution
Agreement or such Alternate Site as may be acquired by the Company pursuant to
the terms of Section 3.3 of the Contribution Agreement.

 

i